Citation Nr: 0929424	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  99-23 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hand, 
wrist, hips, ankle and foot disorders (claimed as multiple 
joint arthritis).

2.  Entitlement to service connection for lumbar spine and 
knee disorders.

3.  Entitlement to service connection for a bilateral 
shoulder disorder.  

4.  Entitlement to service connection for a right elbow 
disorder.

5.  Entitlement to a total rating for individual 
unemployability based on service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to 
April 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of February 2000 and January 
2002 by the Department of Veterans Affairs (VA) New Orleans, 
Louisiana Regional Office (RO).

The Board previously remanded these claim in June 2006.

The issues of entitlement to service connection for bilateral 
shoulder, and right elbow disorders are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Bilateral hand, wrist, hip, knee, and ankle disorders 
were not present during service, arthritis of the joints was 
not manifest within a year after separation from service, and 
any current disorders of these joints are not shown to be 
related to any incident in service or service connected 
disorder.

2.  Pes planus was noted upon service entry, was not 
aggravated by military service, or any service connected 
disorder, nor was arthritis of the foot manifest within a 
year after separation from service, and any current disorder 
of the foot has not been shown to be related to any incident 
in service or service connected disorder.

3.  The evidence is in equipoise as to whether lumbar spine 
and knee disorders are aggravated by the Veteran's service 
connected disorders.

4.  The evidence shows that from April 2001, the Veteran was 
unemployable as a result of his service connected 
disabilities.


CONCLUSIONS OF LAW

1.  Bilateral hand, wrist, hip, ankle and foot disorders were 
not incurred in, or aggravated by service or any service 
connected disorder, and arthritis of these joints may not be 
presumed to have been incurred in-service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Resolving reasonable doubt in favor of the Veteran, 
lumbar spine and knee disorders are aggravated by his service 
connected disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

3.  Criteria for a TDIU have been met, effective from April 
5, 2001.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19, 4.25 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to provide a claimant notification of 
information and evidence necessary to substantiate the claim 
submitted, the division of responsibilities in obtaining 
evidence, and assistance in developing evidence pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice 
requirements were accomplished in March 2001, September 2002, 
November 2003, and June 2006 correspondences to the Veteran.  
Though not all of these correspondences were provided before 
the adjudication of the Veteran's respective claims, after 
the Veteran was provided with adequate notification, he was 
provided an opportunity to submit additional evidence and an 
opportunity to indicate additional records VA should seek to 
obtain (which he did); thereafter, the Veteran's claims were 
readjudicated in light of the additional evidence.  Moreover, 
the Veteran has been represented by a service organization 
throughout his appeal.  Accordingly, the VA has no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed, and any defect as to the 
manner and timing of notice provided is harmless.  

The Board also finds that all relevant facts have been 
properly developed.  The Veteran's service treatment, VA 
treatment, private treatment and Social Security 
Administration records have all been obtained.  Additionally, 
the AMC/RO has complied with the June 2006 Board remand of 
this matter (as it relates to the issues addressed in this 
portion of the decision) and the Veteran has been provided a 
VA examination related to his claims.  Further, the Veteran's 
request for a hearing has been honored and the Board does not 
have notice of any additional relevant evidence which is 
available but not of record.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the claims; 
therefore, no further assistance to the Veteran with the 
development of evidence is required.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such as 
arthritis, is manifest to a compensable degree within one 
year after separation from service then the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.





Bilateral Hand, Wrist, Hip, Ankle and Foot Disorders

A July 1969 induction examination notes no abnormalities, 
aside from pes planus.  A March 1970 service treatment record 
does document the removal of a lesion from the Veteran's 
right ankle, but he was returned to duty after three days.  
The Veteran's April 1971 separation medical examination noted 
no abnormalities, and the examiner specifically indicated his 
review of the Veteran's service treatment records.  
Additionally the Veteran signed a statement that he was in 
"good health."  Notably, the Veteran's service treatment 
records do not contain any references to any arthritic 
condition or disorder.

The first evidence of any arthritic disorder appears many 
years after the Veteran's separation from service.  There are 
numerous treatment records documenting the Veteran's 
treatment for arthritis, but none relate his diagnosis to his 
military service or any service connected disorder. 

In response to the Board's June 2006 remand, the Veteran was 
provided a November 2006 VA examination.  This examination 
included examination of the Veteran's wrist, hands, lumbar 
spine, hips, knees, ankles and feet.  At this time, the 
examiner reviewed Veteran's claims folder, performed an 
appropriate physical examination of the Veteran, recorded the 
Veteran's account of his disorders, and took appropriate x-
rays of the relevant joints.  Ultimately, the examiner 
diagnosed (i) bilateral wrist strain and carpal tunnel 
syndrome, (ii) left hip trochanter bursitis-degenerative 
joint disease of the hips, (iii) bilateral patella-femarol 
pain syndrome, (iv) chronic lateral ankle strains, and (v) 
pes planus.  The examiner opinion related to whether these 
diagnoses were related to service reads as follows:  

Active duty over in 1971.  Veteran has developed 
hip, knee, ankle and feet problems since out of 
service.  Most problems in joints developed while 
he had [the] onset of diabetes and increase in 
body weight.  The problems therefore are due to 
aging and usual joint deterioration.  

Though not written in the clearest fashion, the examiner's 
opinion conveys that the onset of the deterioration of the 
Veteran's joints occurred at the same time the Veteran began 
having increased weight and diabetes, but the development of 
the joint conditions was not related to increased weight or 
diabetes.  Of particular importance to the examiner was the 
fact that the Veteran's claimed joint disorders had no in 
service treatment and that their onset was after his 
separation from service.  Essentially, the examiner's opinion 
is that the Veteran's joint disorders are related to aging 
and the usual joint deterioration, not military service or 
any service connected disorder. 

The Veteran's own opinion that his current bilateral hand, 
wrist, hip, ankle and foot disorders are related to service 
is not enough to support his claim.  Lay persons, such as the 
Veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  Therefore, his opinion alone is 
insufficient to provide the necessary nexus between his 
military service, or any service connected disorder.  
Significantly, the first post service notation of any 
arthritic condition is many years after the Veteran separated 
from service, and fails to indicate the condition is related 
to the Veteran's military service, which tends to weigh 
against the Veteran's claim of continuity of symptomatology.  
See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In 
fact, the most probative pieces of medical evidence indicate 
that that Veteran's current conditions are not related to his 
military service or any service connected disorder.  
Moreover, no evidence of record indicates that the pes planus 
noted on entry was aggravated by military service, or any 
service connected disorder.

The most probative pieces of evidence in a claim for service 
connection are medical treatment records and appropriate 
medical opinions, and the weight of the evidence of record 
weighs against the Veteran's service connection claim for 
bilateral hand, wrist, hip, ankle and foot disorders.  There 
is no evidence of any arthritic condition during service, or 
within one year of separation from military service.  The 
November 2006 VA examiner did not link the Veteran's 
bilateral hand, wrist, hip, ankle or foot disorders to 
service or any service connected disability.  Accordingly, 
the greater weight of the evidence contradicts any assertion 
that the Veteran's current bilateral hand, wrist, hip, ankle 
or foot disorders are related to his military service, or any 
service connected disorder.  Moreover, there is no evidence 
of any diagnosis of an arthritic condition within one year of 
his separation from service, or that the Veteran experienced 
continuous symptoms related to these disorders since his 
separation from service.  Also, no medical opinion of record 
relates these conditions to the Veteran's military service or 
any service connected disorder.  This being the case, a basis 
upon which to establish service connection has not been 
established and the appeal is denied.

Lumbar Spine and Bilateral Knee Disorders

As it relates to the Veteran's lumbar spine and bilateral 
knee disorders, a December 2003 VA examiner diagnosed the 
Veteran with degenerative joint disease, to include the 
Veteran's lumbar spine and knees.  Prior to reviewing the 
Veteran's claims folder, the examiner opined that the 
Veteran's lumbar spine and knee disorder were "as likely as 
not aggravated by [service connected] insulin-dependent 
diabetes mellitus."  After reviewing the claims folder, the 
examiner only revised his opinion as it related to the 
Veteran's knees and provided an August 2004 opinion that the 
Veteran's knee disorders "were most likely related to morbid 
obesity and indirectly to diabetes mellitus."  

However, during the Veteran's November 2006 VA examination, 
the examiner diagnosed bilateral patella-femarol pain 
syndrome and low back pain.  Based on his assessment of the 
Veteran's claims folder and after taking appropriate 
examination of the Veteran, the examiner opined that the 
Veteran's lumbar spine and bilateral knee disorders were not 
related to his military service.  

Under these circumstances, the evidence may be deemed in 
equipoise on the question of whether the Veteran's lumbar 
spine and bilateral knee disorders are secondary to his 
service connected diabetes disorders.  Though the November 
2006 VA examiner opines that these conditions are not related 
to the Veteran's military service, the December 2003 examiner 
opined that these conditions were related to service 
connected disability.  As both medical opinions are equally 
thorough and provide the same level of logic, the Board can 
attribute no greater weight to either opinion.  Accordingly, 
the Board finds that the evidence is in equipoise and in 
these unique circumstances grants the Veteran's lumbar spine 
and bilateral knee disorder claims.

TDIU

The Veteran asserts that he is unemployable as a result of 
his service connected disabilities.  

A TDIU may be assigned where the schedular rating is less 
than total when, in the judgment of the Board, the Veteran us 
disabled and unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.  If there is only one such disability, this 
shall be ratable at 60 percent or more, and if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent 
disability or more.  38 C.F.R. § 4.16(a).

At the outset, the Board acknowledges that the question of 
entitlement to TDIU benefits after December 16, 2003 is moot, 
as he was granted a 100 schedular percent disability rating 
effective this date for his service connected a heart 
disability, secondary to his diabetes.  Therefore, the 
Board's analysis will focus on the period prior to this date.  

Prior to December 2003, the Veteran was service connected for 
hypertensive heart disease (rated at 60 percent, effective 
April 5, 2001), for chronic obstructive pulmonary disease 
(COPD) (rated at 30 percent, effective July 26, 2002), 
diabetes mellitus, type II (rated as 20 percent, effective 
July 28, 1999), diabetic neuropathy of the right and left 
lower extremity (rated 20 percent respectively, effective 
April 5, 2001), diabetic neuropathy of the right and left 
upper extremities (rated 10 percent respectively, effective 
April 5, 2001), diabetic retinopathy with glaucoma (rated 10 
percent,  effective July 28, 1999), erectile dysfunction 
(rated as noncompensable), and Gastroestophageal reflux 
disease (rated as noncompensable).  His combined disability 
rating was 30 percent from July 1999, and 90 percent as of 
April 5, 2001.  As such, the Veteran's disabilities satisfy 
the schedular criteria set forth in 38 C.F.R. § 4.16(a), 
beginning on April 5, 2001.  

The Veteran is currently unemployed, having last worked in 
June 1999.  From August 1983 to June 1999, the Veteran worked 
as a bus driver for a local school district.  

It is undisputeable that the Veteran currently has a number 
of health problems, including diabetic retinopathy with 
glaucoma, that impair his functioning and employability.  
However, it is clear the disorders associated with the 
Veteran's diabetic disorder have steadily increased in 
severity, such that they now render him unemployable 
(regardless of any impairment caused by nonservice connected 
disabilities).

The Veteran has submitted a March 2002 private medical 
opinion from R. Abraham, M.D.  In this statement, Dr. Abraham 
opines that conditions, including diabetes mellitus, COPD, 
congestive heart failure and GERD, rendered the Veteran 
"totally disabled and unemployable."  Dr. Abraham indicates 
that the Veteran's "illnesses are either linked to his 
diabetes mellitus or exacerbated by it," and "[r]egulation 
of [the Veteran's] activities are restricted due to this 
illness."  Additionally, the physician indicates that the 
Veteran's "general health is deteriorating due to his 
[diabetic] condition."  

This evidence satisfactorily establishes entitlement to TDIU 
benefits effective from April 5, 2001.  

ORDER

Service connection for bilateral hand, wrist, hip, ankle and 
foot disorders is denied.  

Service connection for lumbar spine and knee disorders is 
granted.  

A TDIU is granted, subject to the laws and regulations 
governing the award of monetary benefits, effective April 5, 
2001.


REMAND

The Veteran's June 2006 statement indicated that, he sought 
to claim service connection on various joints, including his 
bilateral shoulders, and right elbow.  As per the Board's 
June 2006 remand, a VA examination should have been scheduled 
for these joints to assist the Veteran substantiate his 
claim.  Though a November 2006 VA examination did include 
some of the joints in the Veteran's June 2006 VA statement, 
no examination of the previously mentioned joints was 
conducted.  Accordingly, these claims must be remanded to 
fully comply with the Board's remand.  Stegall v. West, 11 
Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded VA 
examinations of his bilateral shoulders, 
and right elbow to determine the etiology 
of any current disorder.  The claims 
folder should be made available to and 
reviewed by the examiner before the 
examination.  The examiner is requested to 
identify whether the Veteran currently has 
any disorder associated with these joints.  
Subsequently, the examiner should provide 
an opinion, with full medical reasoning, 
as to whether it at least as likely as not 
(probability of 50 percent or greater) 
that any bilateral shoulder, or right 
elbow disorder are related to any of the 
Veteran's service connected disorders or 
his military service generally.

2.  The RO/AMC should thereafter review 
the additional evidence that has been 
obtained and determine whether the 
benefits sought on appeal may now be 
granted.  If any of the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


